              Case: 18-2312
Case 0:17-cv-62160-BSS        Document:
                         Document       4 Page:
                                  145 Entered     1 Filed:
                                              on FLSD      11/20/2018
                                                      Docket 11/21/2018 Page 1 of 2

                                                                                 ap

                                                                     Nov 20, 2018

                                                                         MIAMI
                          NOTE: This order is nonprecedential.


                 United States Court of Appeals
                     for the Federal Circuit
                              ______________________

                        CORNELIUS ROBERT CARUSO,
                              Plaintiff-Appellee

                                         v.

              TITAN LIST AND MAILING SERVICES, INC., JOAN
                               PIANTADOSI,
                            Defendants-Appellants
                           ______________________

                                    2018-2312
                              ______________________

                 Appeal from the United States District Court for the
              Southern District of Florida in No. 0:17-cv-62160-BSS,
              Judge Barry S. Seltzer.
                              ______________________


                                    ORDER
                 Pursuant to this court’s order of September 27, 2018,
              and absent a response by either appellant,
                  IT IS ORDERED THAT:
                 Appeal 2018-2312 is transferred to the United States
              Court of Appeals for the Eleventh Circuit pursuant to 28
              U.S.C. § 1631.
                                              FOR THE COURT
              Case: 18-2312
Case 0:17-cv-62160-BSS        Document:
                         Document       4 Page:
                                  145 Entered     2 Filed:
                                              on FLSD      11/20/2018
                                                      Docket 11/21/2018 Page 2 of 2



              2                   CARUSO v. TITAN LIST AND MAILING SERVICE




                  November 20, 2018              /s/Peter R. Marksteiner
                       Date                      Peter R. Marksteiner
                                                 Clerk of Court


              .
